DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 2-20, is the inclusion of the limitations, inter alia, of:
“A series wound DC motor driving device 100, characterized in that it comprises: 
a series wound DC motor 10 with a rated voltage; 
a DC power supply 30 with a constant voltage corresponding to the rated voltage; and 
a chopper 20 used for converting the constant voltage into a variable voltage and providing the variable voltage to the series wound DC motor based on control signals 511, 
wherein the chopper comprises m chopping units 21; 
each chopping unit comprises first power output ends 2211 and second power output ends 2212 and w switch control ends 2110; 
the control signals 511 comprise m unit control signals 521 formed according to preset phase stagger rules and corresponding to the m chopping units 21 separately; 

the w switch control ends 2110 are used for receiving the w switch control signals correspondingly; 
m pairs of power output terminals 221-223 are formed at the m first power output ends 2211 and m second power output ends 2212 of the chopping units 21 correspondingly; 
the series wound DC motor comprises: 
m pairs of electrical brushes 13; 
a stator 12 comprising m pairs of main magnetic poles 121 corresponding to m pairs of electrical brushes A1-3, B1-3 and an excitation winding portion 122, and 
a rotor 4 arranged in the stator 12 and comprising a plurality of armature windings 141 connected with each other in a preset connecting mode; 
each pair of main magnetic poles 121 includes an S main magnetic pole S1-3 and an N main magnetic pole N1-3; 
the two adjacent main magnetic poles 121 are different in polarity; 
the positions of two electrical brushes 13 in each pair of electrical brushes are adjacent; 
each pair of electrical brushes 13 comprises an S-pole corresponding electrical brush 131 corresponding to the S main magnetic pole S1-3, and an N-pole corresponding electrical brush 132 corresponding to the N main magnetic pole N1-3; 
the excitation winding portion 122 comprises m excitation winding units 1221; 

each insulated conductor strip in each excitation winding unit 1221 includes one end and the other end; 
the m ends of the insulated conductor strips are electrically connected with m N-pole corresponding electrical brushes 132 among all electrical brushes; meanwhile, the m other ends of the insulated conductor strips form m first terminals 1511, 1521, 1531, the leading-out ends of m S-pole corresponding electrical brushes 131 form m second terminals 1512, 1522, 1532; or, the m ends of the insulated conductor strips are electrically connected with m S-pole corresponding electrical brushes 131 among all electrical brushes; meanwhile, the m other ends of the insulated conductor strips form m first terminals 1511, 1521, 1531, the leading-out ends of m N-pole corresponding electrical brushes 132 form m second terminals 1512, 1522, 1532; 
the m first terminals 1511, 1521, 1531 and the m second terminals 1512, 1522, 1532 form m pairs of external terminals 151-153 correspondingly; 
m pairs of external terminals 151-153 are connected with m pairs of power output terminals 221-223 correspondingly one by one; 
m is a positive integer not smaller than 2, and w is 1, 2, or 4.”

    PNG
    media_image1.png
    571
    869
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    555
    media_image2.png
    Greyscale

The closest prior art Daniels (US0527776) and Lankin (US5332954), either alone or in combination, do not disclose the above limitations.
Daniels discloses 3 pairs of brushes f, f’, a stator with 3 pairs of poles a, a’, b, b’ and c, c’, where each exciting winding has one end connected to a brush (fig 3, pg 1, lns 83-102 to pg 2, lns 1-5, for winding b, b’ connects to brush f’ through post 5, k’, g’ & post 4); the other end of the exciting winding is connected to a first terminal (for winding b,b’ connects to 1st terminal g’ through post 1); and the lead out end of an opposite brush is connected to a second terminal (for winding b,b’ brush f connected to 2nd terminal k’ through post 6). Daniels does not disclose the specifics of the chopper underlined above in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834